DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 14, 2022 has been received and considered. By this amendment, claims 1, 4, 9, 11, and 12 are amended, claims 7 and 8 are cancelled, and claims 1-6 and 9-13 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/25/2022 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The drawings are objected to because the drawings appear to include a number of photographs and figures, none of which including reference numerals. The photographs are difficult to see detail in and the figures are difficult to ascertain what is being shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  on line 7, the word “the” should be inserted between “wherein” and “electroceutical device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the photoelectric element is connected to optic nerve tissue to stimulate a nerve" in line 8. It is unclear if the “a nerve” recited is intended to be the optic nerve previously recited or is intended to be a different nerve.
Claim 11 recites the limitation "the photoelectric implant" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a photoelectric element" in line 8. It is unclear if this is the same or a different photoelectric element previously recited on line 5 of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “the photoelectric element is connected to optic nerve tissue” in both claims 1 and 11 amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (U.S. Patent No. 10,117,740, cited by Applicant). Regarding claim 1, Lee discloses an electroceutical system comprising: a contact lens 110/210/310/410/510 comprising a light-emitting diode (LED) light source (see col. 4, ln. 23-28); and an electroceutical device 150/250/350/450/550, wherein, the electroceutical device is configured to be implanted in a sub-retinal optic nerve, the electroceutical device comprises a photoelectric element, the photoelectric element converts light emitted from the LED light source into an electric signal, and the photoelectric element is configured to be connected to optic nerve tissue to stimulate a nerve with an electrical current generated in the photoelectric element (see Figures 1c and 6, col. 4, ln. 23-28, col. 8, ln. 46-51, col. 9, ln. 61-67, col. 11, ln. 1-24, and col. 11, ln. 40-col. 12, ln. 27).
Regarding claims 2 and 3, it is respectfully submitted that the recitations “the electroceutical system is used to treat a disease curable through nerve stimulation” and “wherein the disease is selected from the group consisting of brain diseases such as Alzheimer's and Parkinson's diseases; metabolic diseases such as diabetes, obesity, and hypertension; arthritis; infections; inflammatory diseases; and optic nerve diseases” fail to further define the claimed invention over that of the prior art because it is directed to the intended use of the system, rather than further defining any patentable aspect of the system itself.
Regarding claim 4, Lee discloses that the contact lens is made from on one or more selected from the group consisting of silicone elastomers; silicone hydrogels; polydimethylsiloxane (PDMS); poly(2-hydroxyethyl methacrylate) (PHEMA); and poly(ethylene glycol) methacrylate (PEGMA) (see col. 4, ln. 65-col. 5, ln. 7).
Regarding claim 5, Lee discloses that the LED light source is formed on a transparent substrate, and the transparent substrate contains one or more selected from the group consisting of Parylene C, PDMS, silicone elastomers, polyethylene terephthalate (PET), and polyimide (PI) (see col. 4, ln. 65-col. 5, ln. 7).
Regarding claim 6, Lee discloses that the contact lens further comprises one or more selected from the group consisting of an application-specific integrated circuit (see col. 17, ln. 24), an antenna (see col. 4, ln. 20), and a battery (see Abstract).
Regarding claim 9, it is respectfully submitted that the recitation “a bump located on a line extending from an electrode of the photoelectric element is configured to be connected to the optic nerve tissue” fails to further define the electroceutical system over that of the prior art because it fails to include any additional elements to the system. The bump is not recited as being part of the system.
Regarding claim 10, Lee discloses that power source 580 may be smart glasses, wherein the electroceutical system is driven through an electrical signal transmitted from the smart glasses (see Figure 5 and col. 17, ln. 39-62).
Regarding claim 11, Lee discloses a method of driving an electroceutical system, the method comprising: causing a light-emitting diode (LED) light source in a contact lens to emit light to an electroceutical device within a predetermined time period (see col. 4, ln. 23-28); and causing a photoelectric element of the electroceutical device to convert the emitted light into an electric signal, generate an electric current, and stimulate an optic nerve, wherein the electroceutical device is configured to be implanted in a sub-retinal optic nerve, the photoelectric implant comprises a photoelectric element, and the photoelectric element converts light emitted from the LED light source into an electric signal, and the photoelectric element is configured to be connected to optic nerve tissue to stimulate a nerve with an electric current generated in the photoelectric element (see Figure 6, col. 4, ln. 23-28, col. 8, ln. 46-51, col. 9, ln. 61-67, col. 11, ln. 1-24, and col. 11, ln. 40-col. 12, ln. 27).
Regarding claim 12, Lee discloses that the emitting of light from the LED light source in the contact lens is controlled by an application-specific integrated circuit (see col. 17, ln. 24).
Regarding claim 13, Lee discloses that the electroceutical system further comprises smart glasses, wireless power generated in a wireless electric coil of the smart glasses is received by an antenna of the contact lens, and power received through control of an application-specific integrated circuit is used for driving the LED light source (see Figure 5 and col. 17, ln. 39-62).
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. Regarding the objection to the drawings, the Applicant argues that the elements/steps referred to as S1, S2, S3, S4, a1, a2, and a3 do not appear in the drawings and are described in sufficient detail in the specification and, thus, a drawing illustrating such elements/steps is not necessary. The Examiner respectfully submits that there remains an objection which Applicant fails to argue, which is directed to the photographs and figures that are not of sufficient detail to ascertain what is being shown and for their lack of reference numerals to relate to what is described in the specification.
Regarding the previous object to the specification for improperly incorporating by reference US20180071535, the Applicant argues that this document is not intended to be incorporated by reference. As such, this objection has been withdrawn, however it remains unclear why the document is referenced in Applicant’s specification if it is not to be incorporated by reference.
Regarding the previous rejection of the claims under 35 USC 101 as reciting the human body, the Applicant argues that the amendments to the claims overcome these rejections. However, Applicant’s amendments have failed to fully overcome these rejections for the reasons given above.
Regarding the rejection of the claims under 35 USC 102(a)(1)/(a)(2) as being anticipated by Lee, the Applicant argues that there is a difference in purpose between the present invention and Lee. The Applicant argues that Lee aims to deliver power to an implanted device versus the present invention which is directed to “artificially emitting the light of the smart photonic lens to a photoelectric element connected to the optic nerve, it is possible to utilize stimulation of the nerve with an electric current generated in the photoelectric element to treat various diseases.” It is respectfully submitted that Lee is directed to delivering power to an implanted device so the implanted device has the power necessary to deliver stimulation and, thus, does not differ from Applicant’s invention in purpose. The Applicant further argues that the present invention and Lee “are technologies that are unrelated to each other.” The Applicant argues that in Lee, the implanted device receives power through a power receiver and performs different functions through the controller, whereas the present invention “is a simple device composed of the photoelectric element and the electrode” and “the photoelectric element serves to convert light into electric current, unlike the configuration and function of the controller and sensor of Lee.” The Examiner respectfully submits that Applicant’s claims are not directed to directly converting light into electric current, rather Applicant’s claims recite “the photoelectric element converts light emitted from the LED light source into an electric signal.” Such would be satisfied by Lee which converts the light into power for the device. Furthermore, it is clear that the present invention and Lee described related technologies, as both the present application and Lee describe contact lenses which emit LED light to an implantable device, which light is used by the implantable device to provide stimulation. The Applicant further argues that “Lee does not directly describe the relationship between the LED and the photoelectric element” and Lee only refers to the use of LEDs as one of the methods of providing power. Simply because Lee describes embodiments in addition to the embodiment of LED light does not negate the fact that Lee discloses the invention as claimed. The Applicant further argues that there is a difference in the position of the implanted device of the present invention versus that of Lee. The Applicant argues that the present invention is implanted in the optic nerve, while Lee fails to disclose such. As discussed above, the claiming of the invention implanted in the optic nerve is non-statutory and for the purposes of this communication, it is being considered that the claim invention must be “configured to” be implanted in the optic nerve. The disclosure of Lee at column 11, lines 1-24 supports this as the locations described by Lee and the configuration described by Lee would enable the device to be implanted in the optic nerve. For at least the reasons given above, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792